Citation Nr: 1700003	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from May 1998 to July 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, as relevant, denied a rating in excess of 10 percent for the Veteran's left knee disability.

Procedurally, in February 2013, the Board remanded the left knee claim for the issuance of a statement of the case (SOC) as the Veteran had timely disagreed with the July 2009 RO denial.  The RO issued a SOC in December 2011, and VA received the Veteran's timely substantive appeal (VA Form-9) in January 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The current evidence of record pertaining to the Veteran's left knee is conflicting.  Remand is necessary to provide the Veteran with an updated VA examination of the left knee to ensure a more accurate disability picture.  

Since the filing of this claim, the Veteran has been afforded VA examinations of the left knee in February 2009, August 2010, and December 2015.  The VA examination reports generally indicate that the Veteran has patellofemoral pain syndrome with limited, yet noncompensable range of left knee motion, normal joint stability tests, without evidence of arthritis.  However, the August 2010 VA examiner described the Veteran as having a severe antalgic gait, and the December 2015 examiner noted that it is difficult for the Veteran to walk even moderate distances.  The examiners did not reconcile the seemingly mild objective test results with their overall assessments which appear to indicate a more severe disability picture.  He uses both a brace and a cane to ambulate.  Notably, the Veteran indicated, in his January 2012 substantive appeal, that his left knee limitations are out-of-proportion with the examination test results and while he was afforded a subsequent examination in December 2015, his concern was not addressed.   

Moreover, while the December 2015 VA examination report indicates that arthritis has not been demonstrated, the actual imaging studies are not attached.  This is significant because earlier VA primary care treatment notes dated in April 2015 indicate that the Veteran is being treated for chronic arthritis of the left knee.  

Also, the record shows that the Veteran has been evaluated by an orthopedic clinic in a non-VA setting.  See March 2013 VA Primary Care Physician notes.  Because those records do not appear to be associated with the claims file, on remand, the Veteran should be provided an opportunity to identify any outstanding, relevant private treatment records.  Any such records would be helpful in assessing the Veteran's left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA and private sources, to include any records from any medical providers for Left Knee treatment, should be obtained and associated with the claims file.

2.  Then, provide the Veteran with an additional VA examination to determine the current nature and severity of the Veteran's service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a)  Identify all left knee pathology found to be present, specifically indicating whether there is x-ray evidence of arthritis.  See April 2015 VA primary care physician notes.

(b)  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

Indicate the Veteran's normal range of motion based on his body habitus.  See February 2009 VA examination report.

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's knee on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

(c)  Comment on the range of motion findings shown on the December 2008 Functional Capacity Assessment and indicate whether they are consistent with subsequent findings.  

(d)  Provide an opinion concerning the degree of severity of any instability or subluxation of the left knee.  **Reconcile the opinion with the Veteran's reports of giving way and the fact that he wears a knee brace.   

(e)  Reconcile the August 2010 VA finding of a "severe" antalgic gait, and the December 2015 VA finding that the Veteran is unable to walk even moderate distances, as well as the use of a brace and cane, with the seemingly less severe VA test findings.  
(f)  Clarify whether the Veteran is currently employed.  He reported during a December 2015 VA PTSD examination that he was employed by the Air Force.

Also provide an opinion as to the functional impairments, if any, caused by the service-connected knee disability with regard to his ability to perform tasks, including sedentary and physical tasks.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

3.  Then adjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send the Veteran and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

